Citation Nr: 1703191	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to July 1968.  He died in April 2010.  The appellant is his surviving spouse.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2011 decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The instant appeal is for accrued benefits.  Under VA law, upon the death of an individual receiving benefit payments on or after December 16, 2003, eligible persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2016).  An application for accrued benefits must be filed within one year after the date of the veteran's death.  38 U.S.C.A.         § 5121(c); 38 C.F.R. § 3.1000(c).

The RO denied this claim upon finding that the only service-connected compensation claim filed during the Veteran's lifetime was in fact accomplished by the Veterans' spouse back in September 2009.  The Veteran was incapacitated at the time and the spouse had a Durable General Power of Attorney on his behalf.                    After the Veteran passed away in 2010, the appellant-widow filed for accrued benefits.  Subsequently, an April 2011 RO rating decision denied accrued benefits finding there had been no formal VA representation agreement permitting the appellant to have originally filed for compensation back in September 2009.  Absent this valid original compensation claim, the RO did not reach entitlement to accrued benefits upon the merits.     

Having reviewed the above, whereas the RO is indeed correct technically speaking insofar as applicable law, the Board sees fit here to waive the literal representation requirement.  To this effect (and as the appellant indeed herself pointed out), for nearly a full year the RO regarded the appellant's original compensation claim of September 2009 as de facto properly filed, assisting with development and sending letters for acquiring medical records. At no time did the RO inform the Veteran or his spouse that the original claim filed by her on his behalf was not valid. In light of the RO having deemed the claim accepted at first, and that the appellant went to some length to secure status as a filing party (general power of attorney), the Board accepts the original compensation claim as properly filed.  The current matter of accrued benefits may proceed.

The Board remands this case to the AOJ to adjudicate the merits of the accrued benefits claim.  

Accordingly, the case is REMANDED for the following action:

Given the Board's determination above (finding valid the original compensation claims filed during the Veteran's lifetime), adjudicate upon the merits the appellant's accrued benefit claim.  If the benefit sought on appeal              is not granted, the Veteran should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




